Case 1:20-cv-00054-GNS-HBB Document 13 Filed 06/10/20 Page 1 of 2 PageID #: 55




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                BOWLING GREEN DIVISION
                            CIVIL ACTION NO. 1:20-CV-00054-GNS


UNITED STATES OF AMERICA                                                             PLAINTIFF

 v.

CHESTER GORDON WHITESCARVER; and
BETSY WHITESCARVER                                                               DEFENDANTS


                           MEMORANDUM OPINION AND ORDER

         This matter is before the Court on Defendants’ Motions to Dismiss (DNs 6, 7). This matter

is now ripe for adjudication. For the reasons that follow, the motions are DENIED.

                                     I.      BACKGROUND

         The United States initiated this action on April 1, 2020, alleging that Chester Gordon

Whitescarver and Betsy Whitescarver (collectively, the “Defendants”) violated the Fair Housing

Act, 42 U.S.C. §§ 3601, et seq. (Compl. ¶ 1, DN 1). In short, the Complaint alleges that

Defendants subjected female tenants of their properties to “discrimination on the basis of sex,

including severe, pervasive, and unwelcome sexual harassment, on multiple occasions.” (Compl.

¶ 12). Defendants filed two joint answers and motions to dismiss. (Def.’s Answer & Mot. Dismiss,

DN 6; Def.’s Answer & Mot. Dismiss, DN 7).1 The United States responded. (Pl.’s Resp. Defs.’

Answers & Mots. Dismiss, DN 12).

                                       II.    DISCUSSION

         The joint answers and motions to dismiss consist of only one sentence in support of

dismissal: “Defendants jointly pray this civil matter be dismissed, as violative of the Statute of



1
    The answers and motions are identical and will be considered as one.
                                                 1
Case 1:20-cv-00054-GNS-HBB Document 13 Filed 06/10/20 Page 2 of 2 PageID #: 56




Limitations.” (Def.’s Answer & Mot. Dismiss ¶ 5). Defendants provide no additional facts, case

citations, or legal analysis to support their contention. As such, rather than as a motion to dismiss,

this Court views Defendants’ mention of the statute of limitations as a preservation of this

affirmative defense. See Fed. R. Civ. P 8(c)(1) (“In responding to a pleading, a party must

affirmatively state any avoidance or affirmative defense, including . . . statute of

limitations . . . .”); Fed. R. Civ. P. 8(e) (“Pleadings must be construed so as to do justice.”).

       Insofar as Defendants’ answer is construed as a motion to dismiss, it is denied as

perfunctory. “Issues adverted to in a perfunctory manner, unaccompanied by some effort at

developed argumentation, are deemed waived. It is not sufficient for a party to mention a possible

argument in [a] skeletal way, leaving the court to put flesh on its bones.” United States v. Fowler,

819 F.3d 298, 309 (6th Cir. 2016) (alteration in original) (quoting El-Moussa v. Holder, 569 F.3d

250, 257 (6th Cir. 2009)); see also Smith v. United States, No. 313-CR-00083-CRS-DW2, 2017

WL 6046144, at *4 (W.D. Ky. Oct. 13, 2017) (“The conclusory nature of this claim prevents

evaluation of its merits.”). If Defendants wish to raise this claim again and further elaborate on it,

they are free to do so.

                                      III.    CONCLUSION

       For the foregoing reasons, IT IS HEREBY ORDERED that Defendants’ Motions to

Dismiss (DNs 6, 7) are DENIED WITHOUT PREJUDICE.




                                                                      June 9, 2020


cc:    counsel of record



                                                   2
